Case 2:14-cr-00220-KJM Document 480 Filed 08/16/21 Page 1 of 1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the

Eastern District of California

United States of America

 

- Case No. Lily -C%-002L0-KIM
)
JIN HUI ZHAO
Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

   

Date: | § /te) ror {

Defendant’ Ss sign ture

LL, Keows

Signature of defendant's attorney

Printed name of defendant’s attorney

— Vey S

- CHIEF UNITED STATES DISTRICT JUDGE

 

Kimberly J. Mueller, United States District Judge

 

 

Judge's printed name and title
